09-0536-ag
    Huang v. Holder
                                                                                  BIA
                                                                             Rohan, IJ
                                                                          A094 789 855
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of                 Appeals
    for the Second Circuit, held at the Daniel Patrick                 Moynihan
    United States Courthouse, 500 Pearl Street, in the                 City of
    New York, on the 11 th day of February, two thousand               ten.

    PRESENT:
             JON O. NEWMAN,
             JOSÉ A. CABRANES,
             PETER W. HALL,
                     Circuit Judges.
    _______________________________________

    WEN FENG HUANG,
             Petitioner,

                      v.                                   09-0536-ag
                                                           NAC
    ERIC H. HOLDER JR., U.S. ATTORNEY
    GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                 Sheema Chaudhry, New York, New York.
FOR RESPONDENT:        Tony West, Assistant Attorney
                       General, Mary Jane Candaux,
                       Assistant Director, Laura M.L.
                       Maroldy, Attorney, Office of
                       Immigration Litigation, Civil
                       Division, United States Department
                       of Justice, Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a
decision of the Board of Immigration Appeals (“BIA”), it is
hereby ORDERED, ADJUDGED, AND DECREED, that the petition for
review is DENIED.

     Petitioner Wen Feng Huang, a native and citizen of the
People’s Republic of China, seeks review of a January 14,
2009 order of the BIA affirming the April 5, 2007 decision
of Immigration Judge (“IJ”) Patricia A. Rohan, denying her
applications for asylum, withholding of removal, and relief
under the Convention Against Torture (“CAT”). In re Wen
Feng Huang, No. A094 789 855 (B.I.A. Jan. 14, 2009), aff’g
Nos. A094 789 855 (Immig. Ct. N.Y. City Apr. 5, 2007). We
assume the parties’ familiarity with the underlying facts
and procedural history of the case.

     When the BIA does not expressly “adopt” the IJ’s
decision, but its brief opinion closely tracks the IJ’s
reasoning, we may consider both the IJ’s and the BIA’s
opinions “for the sake of completeness.” Zaman v. Mukasey,
514 F.3d 233, 237 (2d Cir. 2008) (internal citations
omitted). We review the agency’s factual findings,
including adverse credibility determinations, under the
substantial evidence standard. See 8 U.S.C. §
1252(b)(4)(B); see also Manzur v. U.S. Dep’t of Homeland
Sec., 494 F.3d 281, 289 (2d Cir. 2007). For asylum
applications governed by the amendments made to the
Immigration and Nationality Act by the REAL ID Act of 2005,
the agency may, considering the totality of the
circumstances, base a credibility finding on an asylum
applicant’s demeanor, the plausibility of his or her
account, and inconsistencies in his or her statements,
without regard to whether they go “to the heart of the
applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii); see
Matter of J-Y-C-, 24 I.&N. Dec. 260, 265 (B.I.A. 2007).



                             2
     The agency’s adverse credibility determination was
supported by substantial evidence. See Xiu Xia Lin v.
Mukasey, 534 F.3d 162, 167 (2d Cir. 2008). With respect to
Huang’s demeanor, the IJ reasonably concluded that Huang was
vague and evasive in answering certain questions. Because
we afford particular deference to the trier of fact’s
assessment of demeanor, and the record supports the IJ’s
finding, the IJ properly relied on Huang’s demeanor in
finding her not credible. See Majidi v. Gonzales, 430 F.3d
77, 81 n.1 (2d Cir. 2005). The IJ also reasonably concluded
that Huang provided inconsistent responses regarding, for
example, whether she had seen government notices announcing
an intent to arrest her, and whether she told a relative
that she practiced Falun Gong in the United States. See Xiu
Xia Lin, 534 F.3d at 167.

     The IJ also found inconsistent and implausible Huang’s
claim that she distributed Falun Gong flyers (rather than
practiced Falun Gong) because she was too busy with school.
As the IJ found, Huang’s asylum application indicated that
she was not in school during that time, a finding Huang does
not challenge. We have previously considered an IJ’s
implausibility finding regarding a similar claim and found
no error. See Ying Li v. BCIS, 529 F.3d 79, 83 (2d Cir.
2008) (upholding the agency’s determination that it was
implausible that the petitioner claimed to promote Falun
Gong without ever practicing it herself).

     Having called Huang’s credibility into question, the IJ
reasonably found that she failed to provide sufficient
corroborative evidence to rehabilitate her testimony. See
Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

     Ultimately, we are not compelled to disturb the
agency’s adverse credibility determination. See Manzur, 494
F.3d at 289. Because the only evidence of a threat to
Huang’s life or freedom depended upon her credibility, the
adverse credibility determination in this case necessarily
precludes success on her claims for asylum, withholding of
removal, and CAT relief because those claims were based on
the same factual predicate. See Paul v. Gonzales, 444 F.3d




                             3
148, 156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of
Justice, 426 F.3d 520, 523 (2d Cir. 2005). *

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




      *
        Huang did not challenge the agency’s denial of her
  CAT claim based on her illegal departure from China
  before the BIA or this Court, and, thus abandoned any
  such argument. See Gui Yin Liu v. INS, 508 F.3d 716, 723
  n.6 (2d Cir. 2007).

                             4